Citation Nr: 1229565	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a psychiatric disorder (claimed as a result of alcohol abuse).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1979 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a hearing at the RO in January 2012.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the Veteran's claim for service connection for a psychiatric disorder was previously considered and denied in January 2002 and April 2002 rating decisions.  As such, the RO has adjudicated the issue as whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder.  However, the evidence associated with the claims file since the issuance of the April 2002 rating decision includes the Veteran's official military personal file (OMPF).  His OMPF contains additional service treatment records, which were previously unavailable, and they document relevant treatment during his military service. 

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Therefore, the Board has recharacterized the issues on appeal as entitlement to service connection for a psychiatric disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


REMAND

Generally, where alcohol use is at issue, service connection is precluded "in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.1, 3.301.  Accordingly, service connection is precluded by law for any current psychiatric disorder resulting from alcohol abuse.  

In this case, the Veteran's service treatment records show that he was admitted for alcohol treatment in May 1980.  He was noted upon admission to have symptoms involving apprehension and slight tremulousness.  However, the treatment records are not clear as to whether these symptoms could be the result of a coexisting, but undiagnosed, psychiatric disorder.  Moreover, the Board, in its lay capacity, is unable to draw such an inference.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  Accordingly, the Veteran should be provided an appropriate VA examination upon remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to a psychiatric disorder.   

2.  After obtaining any needed assistance from the Veteran, such as a signed authorization and consent, the RO/AMC should make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if they are not already associated with the claims file.  

3.  The RO/AMC should obtain all of the Veteran's VA treatment records, including those dated from January 2012 to the present.  

4.  All attempts to fulfill the development specified in the preceding paragraphs should be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the RO/AMC should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1).

5.  After completing the requested development, the RO/AMC should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed psychiatric disorder.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to identify all current diagnoses.  For each diagnosis identified, the examiner should indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the current psychiatric disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service other than alcohol abuse.  He or she should specifically address whether the Veteran's substance abuse problems were indicative of a psychiatric disorder at that time.

In making this determination, the examiner is asked to carefully consider and address the inpatient treatment records during service showing treatment for alcohol abuse with symptoms involving apprehension and tremulousness.  The examiner is also asked to carefully consider the Veteran's own statements regarding the onset and continuity of his symptomatology since service.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

The examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO/AMC should readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JESSICA J. WILLS
 Veterans Law Judge, Board of Veterans' Appeals


